Title: To John Adams from United States Congress, 1 September 1792
From: United States Congress
To: Adams, John


				Amend the 18th. Sect. to read as follows
					
					September 1, 1792
				
				Be it further enacted, That from every seperate Mass of standard gold or silver, which shall be made into coins at the said Mint, there shall be taken, set apart by the Treasurer &, reserved in the his custody of the Treasurer thereof , a certain number of pieces, not less than three, and that once in every year the pieces to set apart & reserved shall be assayed under the inspection of the Chief Justice of the United States, the Secretary & Comptroller of the Treasury, the Secretary for the department of State and the Attorney General of the United States, (who are hereby required to attend for that purpose at the said Mint, on the last Monday in July in each year) or under the inspection of any three of them, in such manner as they or a majority of them shall direct, and in the presence of the Director, assayer & chief Coiner of the said Mint; and if it shall be found that the gold & silver so assayed, shall not be inferior to their respective standards herein before declared more than one part in one hundred & fourty four parts, the officer or officers of the said mint whom it may concern shall be held excusable; but if any greater inferiority shall appear, it shall be certified to the President of the United States, & the said officer or officers shall be deemed disqualified to hold their respective offices. 
				
					A
				
				
			